Exhibit 10.10
FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS FIRST AMENDMENT, dated as of November 6, 2008 (this “Amendment”) to
that certain Note Purchase Agreement, dated as of October 23, 2008 (and as in
effect immediately prior to the effectiveness of this Amendment, the “Existing
Note Purchase Agreement”), among The J. M. Smucker Company, an Ohio corporation
(the “Company”), and the purchasers signatory thereto (together with their
successors, transferees and assigns, collectively, the “Noteholders”) pursuant
to which the Company issued to the Noteholders its (i) 6.63% Senior Notes due
November 1, 2018 in the aggregate principal amount of $376,000,000 and
(ii) 6.12% Senior Notes Due November 1, 2015 in the aggregate principal amount
of $24,000,000 (collectively, the “Notes”).
RECITALS:
     A. The Noteholders are the holders of all of the outstanding Notes.
     B. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Existing Note Purchase Agreement unless herein defined
or the context shall otherwise require.
     C. The Company and the Noteholders now desire to amend the Existing Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
1. AMENDMENTS.
1.1. Amendment to Section 10.5 (Priority Debt).
     Section 10.5 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.5 is hereby inserted in its place, to read as
follows:
     10.5 Priority Debt.
     The Company will not, at any date, permit Priority Debt to exceed (a) prior
to the last day of the fiscal quarter in which the Folgers Acquisition Date
occurs, 25% of Consolidated Total Capitalization (determined as of the last day
of the then most recently ended fiscal quarter of the Company) and
(b) thereafter, 15% of Consolidated Total Capitalization (determined as of the
last day of the then most recently ended fiscal quarter of the Company or
determined as of such date if such date shall be the last day of a fiscal
quarter of the Company); provided, however, that (x) no Lien created pursuant to
Section 10.6(g) shall secure any Primary Senior Debt unless the Notes are
equally and ratably secured by all property subject to such Lien and (y) (i) no
Subsidiary shall guaranty or otherwise be or become obligated in respect of any
Primary Senior Debt unless such Subsidiary guaranties, or becomes similarly
obligated in respect of, the Notes and (ii) such Primary Senior Debt (excluding
(A) the Smucker LLC Debt and (B) the Indebtedness under the Folgers Bank Credit
Agreement but including any refinancing, extension

 



--------------------------------------------------------------------------------



 



or replacement of the Indebtedness evidenced by the Folgers Bank Credit
Agreement) is subject to the terms of the Intercreditor Agreement (or an
intercreditor agreement in form and substance reasonably satisfactory to the
Required Holders), in each case all pursuant to documentation reasonably
satisfactory to the Required Holders; provided, further, however, that
notwithstanding anything contained in this Section 10.5 to the contrary, the
Company shall be under no obligation to (but may in its sole discretion) require
any Foreign Subsidiary to guaranty the Debt under this Agreement and the Notes
to the extent such Foreign Subsidiary’s obligations under all Primary Senior
Debt consist solely of direct borrowings solely to such Foreign Subsidiary or a
group of Foreign Subsidiaries (a “Foreign Borrowing”) or guaranties of a Foreign
Borrowing by another Foreign Subsidiary.
1.2. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
amending and restating the definition of “Primary Senior Debt” to read as
follows:
     “Primary Senior Debt” means (a) the Bank Credit Agreement and (b) any other
credit, loan or borrowing facility or note purchase agreement by the Company or
any Subsidiary providing, in each case, for the incurrence of Senior Funded Debt
in a principal amount equal to or greater than $120,000,000, in each case under
clauses (a) and (b) as amended, restated, supplemented or otherwise modified and
together with increases, refinancings and replacements thereof; provided that
for purposes of compliance with Section 9.7 only, “Primary Senior Debt” shall
exclude the Folgers Bank Credit Agreement and the Smucker LLC Debt (but it shall
include any refinancings, extensions or replacements of the Folgers Bank Credit
Agreement and/or the Smucker LLC Debt).”
1.3. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
inserting the following new definition into such Schedule, in its proper
alphabetical order, to read as follows:
     “Smucker LLC Debt” means the $200,000,000 in principal amount of 6.60%
Senior Notes issued by Smucker LLC due November 13, 2009.”
2. NO OTHER MODIFICATIONS; CONFIRMATION.
     All the provisions of the Notes, and, except as expressly amended, modified
and supplemented hereby, all the provisions of the Existing Note Purchase
Agreement, are and shall remain in full force and effect. As of the Effective
Date (defined below), all references in the Notes to the “Note Purchase
Agreements” shall be references to the Existing Note Purchase Agreement, as
modified by this Amendment and as hereafter amended, modified or supplemented in
accordance with its terms.

2



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive such execution and delivery), the Company
represents and warrants to the Noteholders that:
     (a) all of the representations and warranties contained in Section 5 of the
Existing Note Purchase Agreement are correct with the same force and effect as
if made by the Company on the date hereof (or, if any representation or warranty
is expressly stated to have been made as of a specific date, as of such date);
     (b) Smucker LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Ohio;
     (c) this Amendment and the Guaranty Agreement of Smucker LLC have been duly
authorized, executed and delivered by the Company and Smucker LLC, respectively,
and this Amendment and the Guaranty Agreement of Smucker LLC each constitute a
legal, valid and binding obligation, contract and agreement of the Company and
Smucker LLC, respectively, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
     (d) the Existing Note Purchase Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;
     (e) the execution, delivery and performance by each of the Company and
Smucker LLC of this Amendment, and the Guaranty Agreement of Smucker LLC,
respectively, (i) have been duly authorized by all requisite corporate or
limited liability company, as applicable, action and, if required, shareholder
action, (ii) does not require the consent or approval of any governmental or
regulatory body or agency or registration, filing or declaration with, any
Governmental Authority, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation, bylaws or
operating agreement, (2) any order of any court or any rule, regulation or order
of any other agency or government binding upon it, or (3) any provision of any
material indenture, agreement or other instrument to which it is a party or by
which its properties or assets are or may be bound, or (B) result in a breach of
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this paragraph (e);
     (f) as of the date hereof, no Default or Event of Default has occurred
which is continuing;
     (g) neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office

3



--------------------------------------------------------------------------------



 



of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person; and
     (h) neither the Company nor any Subsidiary is in violation of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 of the United States of
America.
4. EFFECTIVENESS.
     The amendments set forth in this Amendment shall become effective only upon
the date of the satisfaction in full of the following conditions precedent
(which date shall be the “Effective Date”).
4.1. Execution and Delivery of this Amendment.
     The Company shall have delivered to each Noteholder a counterpart hereof,
duly executed and delivered by the Company, Smucker LLC and the Required
Holders.
4.2. Representations and Warranties.
     The representations and warranties of the Company made in Section 3 of this
Amendment and of Smucker LLC in the Guaranty Agreement shall remain true and
correct in all respects as of the Effective Date.
4.3. No Injunction, Etc.
     No injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority.
4.4. Amendment to 1999 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fifth Amendment to Note Purchase Agreements, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of June 16, 1999, together with each of the other instruments and
agreements executed and/or delivered in connection therewith, each certified as
true and correct by a Responsible Officer.
4.5. Amendment to 2000 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fifth Amendment to Note Purchase Agreements, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of August 23, 2000, together with each of the

4



--------------------------------------------------------------------------------



 



other instruments and agreements executed and/or delivered in connection
therewith, each certified as true and correct by a Responsible Officer.
4.6. Amendment to 2004 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Third Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
May 27, 2004, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
4.7. Amendment to 2007 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Second Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
May 31, 2007, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
4.8. Guaranty of The Folgers Coffee Company.
     The Folgers Coffee Company shall have executed and delivered to the
Noteholders a guaranty agreement in the form attached as Exhibit A hereto.
4.9. Payment of Special Counsel Fees.
     The Company shall have paid on or before the Effective Date the reasonable
fees, charges and disbursements of Bingham McCutchen LLP, the Noteholders’
special counsel, to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Effective Date.
5. EXPENSES.
     Whether or not this Amendment shall become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable fees of the Noteholders’ special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiations and delivery of this Amendment and any other documents related
thereto. In addition, the Company will pay all such fees, expenses and costs set
forth in any subsequent statement within 30 days of its receipt thereof. Nothing
in this Section 5 shall limit the Company’s obligations pursuant to Section 15.1
of the Existing Note Purchase Agreement.

5



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS.
     6.1. This Amendment constitutes a contract between the Company and the
Noteholders for the uses and purposes hereinabove set forth, and may be executed
in any number of counterparts, each executed counterpart constituting an
original, but all together only one agreement. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of an executed signature page by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment.
     6.2. Whenever any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party, and all the
promises and agreements contained in this Amendment by or on behalf of the
Company and the Noteholders shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.
     6.3. This Amendment constitutes the final written expression of all of the
terms hereof and is a complete and exclusive statement of those terms.
     6.4. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
[Remainder of page intentionally left blank. Next page is signature page.]

6



--------------------------------------------------------------------------------



 



     If each Purchaser is in agreement with the foregoing, please sign the form
of agreement on the accompanying counterpart of this Agreement and return it to
the Company, whereupon the foregoing shall become a binding agreement between
the Purchasers and the Company.

                  Very truly yours,    
 
                THE J. M. SMUCKER COMPANY    
 
           
 
  By:
Name:   /s/ Mark R. Belgya
 
Mark R. Belgya    
 
  Title:   Vice President, CFO and Treasurer    

          The foregoing is herby agreed to as of the date thereof.    
 
        METROPOLITAN LIFE INSURANCE COMPANY    
 
        NEW ENGLAND LIFE INSURANCE COMPANY     by Metropolitan Life Insurance
Company, its Investment Manager    
 
        FIRST METLIFE INVESTORS INSURANCE COMPANY     by Metropolitan Life
Insurance Company, its Investment Manager    
 
       
By:
Name:
  /s/ Judith A. Gulotta
 
Judith A. Gulotta    
Title:
  Managing Director    
 
        (executed by Metropolitan Life Insurance Company (i) as to itself as a
Purchaser and (ii) as investment manager to First MetLife Investors Insurance
Company as a Purchaser and New England Insurance Company as a Purchaser)    
 
        THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY    
 
       
By:
Name:
  /s/ David A. Baras
 
David A. Baras    
Its:
  Authorized Representative    

 



--------------------------------------------------------------------------------



 



          THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT    
   
 
       
By:
Name:
  /s/ David A. Baras
 
David A. Baras    
Its:
  Authorized Representative    

              JACKSON NATIONAL LIFE INSURANCE COMPANY     By:   PPM America,
Inc., as attorney in fact,         on behalf of Jackson National Life Insurance
Company    
 
           
 
  By:
Name:   /s/ Luke Stifflear
 
Luke Stifflear    
 
  Title:   Sr. Managing Director    
 
            HARTFORD LIFE INSURANCE COMPANY     HARTFORD INSURANCE COMPANY OF
ILLINOIS     HARTFORD CASUALTY INSURANCE COMPANY     HARTFORD LIFE AND ANNUITY
INSURANCE COMPANY     By:   Hartford Investment Management Company         Their
Agent and Attorney-in-Fact    
 
           
 
  By:
Name:   /s/ Matthew J. Poznar
 
Matthew J. Poznar    
 
  Title:   Senior Vice President    

          STATE FARM LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Julie Hoyer
 
Julie Hoyer    
Title:
  Senior Investment Officer    
 
       
By:
Name:
  /s/ Jeffrey T. Attwood
 
Jeffrey T. Attwood    
Title:
  Investment Officer    

 



--------------------------------------------------------------------------------



 



          STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY    
 
       
By:
Name:
  /s/ Julie Hoyer
 
Julie Hoyer    
Title:
  Senior Investment Officer    
 
       
By:
Name:
  /s/ Jeffrey T. Attwood
 
Jeffrey T. Attwood    
Title:
  Investment Officer    

              UNUM LIFE INSURANCE COMPANY OF AMERICA     By:   Provident
Investment Management, LLC     Its:   Agent    
 
           
 
  By:
Name:   /s/ Ben Vance
 
Ben Vance    
 
  Title:   Vice President    
 
            COLONIAL LIFE & ACCIDENT INSURANCE COMPANY     By:   Provident
Investment Management, LLC     Its:   Agent    
 
           
 
  By:
Name:   /s/ Ben Vance
 
Ben Vance    
 
  Title:   Vice President    
 
            ING LIFE INSURANCE AND ANNUITY COMPANY     ING USA ANNUITY AND LIFE
INSURANCE COMPANY     RELIASTAR LIFE INSURANCE COMPANY     SECURITY LIFE OF
DENVER INSURANCE COMPANY     By:   ING Investment Management LLC, as Agent    
 
           
 
  By:
Name:   /s/ Christopher P. Lyons
 
Christopher P. Lyons    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



              CINCINNATI LIFE INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houhton    
 
  Title:   Vice President    
 
            THE MUTUAL SAVINGS LIFE INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houhton    
 
  Title:   Vice President    
 
            THE RELIABLE LIFE INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houhton    
 
  Title:   Vice President    
 
            FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN     By:   Advantus
Capital Management, Inc.    
 
           
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houhton    
 
  Title:   Vice President    
 
            GREAT WESTERN INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houhton    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              THE CATHOLIC AID ASSOCIATION     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houhton    
 
  Title:   Vice President    
 
            AMERICAN REPUBLIC INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Robert W. Thompson
 
Robert W. Thompson    
 
  Title:   Vice President    
 
            UNION NATIONAL LIFE INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Robert W. Thompson
 
Robert W. Thompson    
 
  Title:   Vice President    
 
            UNITED INSURANCE COMPANY OF AMERICA     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Robert W. Thompson
 
Robert W. Thompson    
 
  Title:   Vice President    
 
            SECURITY NATIONAL LIFE INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.    
 
           
 
  By:
Name:   /s/ Robert W. Thompson
 
Robert W. Thompson    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



          AXA EQUITABLE LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Amy Judd
 
Amy Judd    
Title:
  Investment Officer    

              ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA       By:  
Allianz of America, Inc. as the authorized signatory
and investment manager    
 
           
 
  By:
Name:   /s/ Gary Brown
 
Gary Brown    
 
  Title:   Assistant Treasurer    

          THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA    
 
       
By:
Name:
  /s/ Barry Scheinholtz
 
Barry Scheinholtz    
Title:
  Senior Director, Private Placements    
 
        THE TRAVELERS INDEMNITY COMPANY    
 
       
By:
Name:
  /s/ David D. Rowland
 
David D. Rowland    
Title:
  SVP, Director Fixed Income Investments    
 
        MODERN WOODMEN OF AMERICA    
 
       
By:
Name:
  /s/ Douglas A. Pannier
 
Douglas A. Pannier    
Title:
  Portfolio Manager — Private Placements    

 



--------------------------------------------------------------------------------



 



              THE UNION CENTRAL LIFE INSURANCE COMPANY     By:   Summit
Investment Advisors, Inc., as Agent    
 
           
 
  By:
Name:   /s/ Andrew S. White
 
Andrew S. White    
 
  Title:   Managing Director — Private Placements    
 
            AMERITAS LIFE INSURANCE CORP.     By:   Summit Investment Advisors,
Inc., as Agent    
 
           
 
  By:
Name:   /s/ Andrew S. White
 
Andrew S. White    
 
  Title:   Managing Director — Private Placements    
 
            ACACIA LIFE INSURANCE COMPANY     By:   Summit Investment Advisors,
Inc., as Agent    
 
           
 
  By:
Name:   /s/ Andrew S. White
 
Andrew S. White    
 
  Title:   Managing Director — Private Placements    

          LIFE INSURANCE COMPANY OF THE SOUTHWEST    
 
       
By:
Name:
  /s/ R. Scott Higgins
 
R. Scott Higgins    
Title:
  Senior Vice President, Sentinel Asset Management    
 
        STANDARD INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Julie Grandstaff
 
Julie Grandstaff    
Title:
  Vice President & Managing Director    

 



--------------------------------------------------------------------------------



 



          COUNTRY LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ John Jacobs
 
John Jacobs    
Title:
  Director — Fixed Income    
 
        COUNTRY MUTUAL INSURANCE COMPANY    
 
       
By:
Name:
  /s/ John Jacobs
 
John Jacobs    
Title:
  Director — Fixed Income    
 
        COTTON STATES LIFE INSURANCE    
 
       
By:
Name:
  /s/ John Jacobs
 
John Jacobs    
Title:
  Director — Fixed Income    
 
        NATIONAL GUARDIAN LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ R.A. Mucci
 
R.A. Mucci    
Title:
  Senior Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the terms of the First
Amendment to Note Purchase Agreement, dated as of November 6, 2008 (the “First
Amendment”), amending that certain Note Purchase Agreement, dated as of
October 23, 2008 (the “Note Purchase Agreement”), among The J.M. Smucker
Company, an Ohio corporation, and the holders of Notes party thereto. The
undersigned hereby confirms that the Guaranty Agreement to which the undersigned
is a party remains in full force and effect after giving effect to the First
Amendment and continues to be the valid and binding obligation of the
undersigned, enforceable against the undersigned in accordance with its terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
equitable principles.
          Capitalized terms used herein but not defined are used as defined in
the Note Purchase Agreement.
          Dated as of November 6, 2008

                  J.M. SMUCKER LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of The Folgers Coffee Company Guaranty Agreement
[omitted]

 